DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of independent claims 1, 4, and 7 is the inclusion of limitation(s) “producing a probability of duplication responsive to the submission by correlating a companion passenger with a specified individual so as to indicate a probability of duplication whenever the companion passenger appears in a pair of records submitted to the model for comparison; on condition that the similarity model produces a high probability, automatically merging the pair into a single record without manual intervention, but otherwise on condition that the similarity model produces a medium probability, placing the pair in a queue pending manual intervention and manual merging, but otherwise on condition that the similarity model produces a low probability, omitting the pair from consideration of merging; and, repeating the submitting, and one of the automatic merging, placing and omitting for each other pair of different multi-field records in the database”, which are not found in the prior art.  The closest possible prior art is Alberola et al (US 2015/0294234 A1), which teaches Methods, systems, and computer program products for managing an Electronic Miscellaneous Document (EMD). In response to receiving a request for an ancillary service, an aggregation module generates an aggregation record. The aggregation module may obtain passenger and segment data from a plurality of Passenger Name Records (PNRs), and add this data to the aggregation record. The aggregation record may thereby provide a database object including passenger and segment data from multiple PNRs associated with an itinerary. The aggregation record may be associated with an EMD, and may be configured so that a single EMD can be issued to a traveler for an ancillary service provided across an itinerary comprising multiple PNRs. A mapping record may also be generated that links the EMD, aggregation record, and PNRs. The mapping record may thereby provide an index that enables a database to quickly identify relationships between EMDs, aggregation records, and PNRs.
Claims 2-3, 5-6, and 8-9 depend from claims 1, 4, and 7 and are allowable for the same reasons as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161